DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 16, 20, 23 and 24 (Currently Amended)
Claims 2-14, 17-19 and 25 (Original)
Claims 15 and 21-22 (Canceled)
Response to Arguments
Applicant’s amendments and arguments, filed on 07/15/2022, have been fully considered but are moot because the amended claim 1 (the whole previously objected claim 16, per previous office action, has not been included/moved into currently amended claim 1) has necessitated the new ground(s) of rejection presented in this office action.
Accordingly, THIS ACTION IS MADE FINAL

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 2016/0075244), in view of Sieg (CN 102983851 A).
Regarding Claim 1, Chang teaches in Figures 7 and 14, a mains plug (65) for connecting a charging system (charging control device 200, [0047]) of a motor vehicle (EV 100) to a socket outlet (30) of an alternating current network [0043-0044], comprising:
a contact housing (Plug Body 71) having a first gripping area (See annotated Figure 14 below); and
a sensor unit (Magnetic sensor 70) having a first sensor electrode (electrical connection line from 70 to resistor 80) embedded in the contact housing (the electrical connection line of 70 is embedded in the plug body 71, see Fig 14 below),
a first section of the contact housing (first section of plug body is shown in annotated Figure 14 below) is arranged between a first surface of the first gripping area and the first sensor electrode (As shown in the annotated fig 14 below, the first section of the plug body is arranged between the first surface of the first gripping area and the first sensor electrode),
wherein the sensor unit has a sensor circuit (resistor 80 circuit) embedded in the contact housing and electrically connected to the first sensor electrode (see fig 14).


    PNG
    media_image1.png
    331
    423
    media_image1.png
    Greyscale

Chang does not explicitly teach the sensor circuit has a measuring capacitor and a capacitive proximity sensor connected to the measuring capacitor.
Sieg (CN 102983851 A) teaches the sensor circuit has a measuring capacitor ([0052] [0046]) and a capacitive proximity sensor ([0002] [0046]) connected to the measuring capacitor ([0052]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sensor circuit has a measuring capacitor and a capacitive proximity sensor connected to the measuring capacitor of Sieg’s into Chang’s, in order to detect an object in proximity (such as human body 10, Fig. 1a and 1b; abstract [0046]) to the gripping area (disclosed by Chang) for safety (that is similar to application [0046] [0003], lines 2-3).


Regarding Claim 4, Chang teaches the apparatus of claim 1, in view of Sieg. Chang further teaches: comprising a contact element (66) electrically connected to an electrical conductor, a contact element section (see annotated Fig 14 below) of the contact element is embedded in the contact housing (see annotated Fig 14 below).

    PNG
    media_image2.png
    225
    344
    media_image2.png
    Greyscale
 
Regarding Claim 5, Chang teaches the apparatus of claim 4, in view of Sieg. Chang further teaches: wherein the contact element has a pin section (66 is like pin) projecting from the contact housing (66 is like pin projecting from the housing of the plug 65) and extending in a plug-in direction of the mains plug (see annotated Fig 14 above).
Regarding Claim 6, Chang teaches the apparatus of claim 4, in view of Sieg. Chang further teaches: wherein the first gripping area is at least partially offset in relation to the contact element and is oriented in parallel with the plug-in direction (see the annotated Fig 14 above for the first gripping area locating with respect to plug in direction of the plug pin 66).
Regarding Claim 7, Chang teaches the apparatus of claim 1, in view of Sieg. Chang further teaches: comprising a protective conductor and a protective contact electrically connected to the protective conductor, the protective contact is mechanically connected to the contact housing (One of the ordinary skill in the art would understand looking at Chang’s plug 65 71 of Fig 14, there exists a protective conductor on the “contact element section” shown in Fig 14 below having some kind of protective contact electrically connected to the protective conductor placed mechanically in the plug body 71).

    PNG
    media_image3.png
    232
    345
    media_image3.png
    Greyscale
 
Regarding Claim 8, Chang teaches the apparatus of claim 1, in view of Sieg. Chang further teaches: wherein the contact housing has a second gripping area (see annotated fig 14 above shown under claim 1), the first gripping area and the second gripping area are arranged with a mutual clearance (there is clearance between the first and second gripping area).
Regarding Claim 9, Chang teaches the apparatus of claim 8, in view of Sieg. Chang further teaches: wherein the sensor unit has a second sensor electrode (Electrical connection from sensor 70 to ground connection of MCU 270, see annotated fig 14 below), a second section of the contact housing is arranged between a second surface of the second gripping area and the second sensor electrode (see annotated fig 14 below). 

    PNG
    media_image4.png
    320
    416
    media_image4.png
    Greyscale

Regarding Claim 10, Chang teaches the apparatus of claim 9, in view of Sieg. Chang further teaches: wherein the contact housing has a third section (Shown in annotated fig 14 below) arranged between the first sensor electrode and the second sensor electrode, the third section electrically isolates the first sensor electrode from the second sensor electrode (shown in annotated fig 14 below).

    PNG
    media_image5.png
    350
    418
    media_image5.png
    Greyscale
 
Regarding Claim 11, Chang teaches the apparatus of claim 9, in view of Sieg. Chang further teaches: wherein the first sensor electrode is electrically connected to the second sensor electrode (based on magnetic field measurement by the sensor 70, there will be some kind of electrical conduction through the first and second electrodes of the sensor 70, [0225, lines 1-5)).
Regarding Claim 12, Chang teaches the apparatus of claim 1, in view of Sieg. Chang further teaches: wherein the first sensor electrode is arranged in a plane parallel with the first surface (at some distance from the first surface of the gripping area the first sensor electrode is parallel).
Regarding Claim 13, Chang teaches the apparatus of claim 1, in view of Sieg. Chang further teaches: wherein the first sensor electrode is a wire [0225],
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 2016/0075244) and Sieg (CN 102983851 A), in view of Ouwerkerk (U.S. 2009/0316321).
Regarding Claim 2, Chang teaches the apparatus of claim 1, in view of Sieg. Chang further teaches the first sensor electrode is arranged at least partially adjacently to the contact housing (see claim1 rejection above). Chang fails to teach:
wherein the first gripping area is at least partially delimited by a projection, the first sensor electrode is arranged at least partially adjacently to the projection.
Ouwerkerk teaches a charging plug (134, [0017, lines 1-4]) comprising a first gripping area (see Fig 3) is at least partially delimited by a projection (see Fig 3), a first sensor electrode (Electrode of Temperature Sensor 138) is arranged at least partially adjacently to the projection (see Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include protrusion near a gripping area of a charging plug within the apparatus of Chang, as taught by Ouwerkerk, in view of Sieg, in order to provide additional provide grip to the users while using the plug in wet weather conditions.

    PNG
    media_image6.png
    300
    501
    media_image6.png
    Greyscale
 
Regarding Claim 3, Chang and Ouwerkerk teaches the apparatus of claim 2, in view of Sieg. Chang fails to teach: wherein the projection has a projection outline, the first sensor electrode is arranged at least partially in parallel with the projection outline. Ouwerkerk further teaches a charging plug (134, [0017, lines 1-4]) comprising a projection has a projection outline (see Fig 3), a first sensor electrode is arranged at least partially in parallel with the projection outline (Portion of the first electrode of sensor 138 is arranged at least partially in parallel with the projection outline, see annotated Fig 3 of Ouwerkerk above). It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include protrusion near a gripping area of a charging plug within the apparatus of Chang, as taught by Ouwerkerk, in view of Sieg, in order to provide additional provide grip to the users while using the plug in wet weather conditions.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (U.S. 2016/0075244) and Sieg (CN 102983851 A), as applied to claim 1 above, in further view of Chien (U.S. 2004/0145912).
Regarding Claim 14, Chang teaches the apparatus of claim 1, in view of Sieg. Chang further teaches a contact housing (see claim rejection above), but explicitly fails to teach wherein the contact housing is formed of an electrically insulating plastic.
Chien teaches in Figure 1, a plug module comprises a contact housing having an electrically insulating plastic [0010, lines 1-7]. It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include plug housing made up of insulating plastic material, within the apparatus of Matsushima, as taught by Ouwerkerk, in view of Sieg, in order to provide safety to the users from electrical shock.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance
In terms of Claim 16, the prior art of record doesn’t teach alone or in combination: wherein the measuring capacitor and a second side of the measuring capacitor is connected to a supply terminal of the proximity sensor, in combination with the remaining claim elements of claim 16.
In terms of Claim 17, the prior art of record doesn’t teach alone or in combination: comprising a signal line connectable to a monitoring circuit, in combination with the remaining claim elements of claim 17.
In terms of Claim 18, the prior art of record doesn’t teach alone or in combination: wherein the sensor circuit includes an NPN-doped bipolar transistor having a base, an emitter, and a collector, the base is electrically connected to a signal terminal of the proximity sensor, the emitter is electrically connected to a protective conductor, and the collector is connected to the signal line, in combination with the remaining claim elements of claim 18.
In terms of Claim 19, the prior art of record doesn’t teach alone or in combination: wherein the sensor circuit has a first predefined electrical resistance and a second predefined electrical resistance, the first predefined electrical resistance is arranged between the base and the signal terminal of the proximity sensor, the second predefined electrical resistance is arranged between the emitter and the protective conductor, in combination with the remaining claim elements of claim 19.
Claims 20 and 23-25 are allowed.
Regarding claim 20, prior art does/do not suggest or teach, among other claimed allowable features, “a sensor unit having a first sensor electrode embedded in the contact housing, and a contact element disposed in the contact housing, a first section of the contact housing is arranged between a first surface of the first gripping area and the first sensor electrode; a vehicle terminal; and a monitoring circuit electrically connected to the contact element by an electrical conductor, the monitoring circuit has a first circuit state and a second circuit state, the monitoring circuit electrically connects  the electrical conductor to the vehicle terminal in the first circuit state and electrically      isolates the electrical conductor from the vehicle terminal in the second circuit state.”, in combination with all other elements recited in claim 20.
Claims 23-25 are also allowed as they further limit allowed claim 20.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 9, 2022